Citation Nr: 0844724	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2004, 
for service connection for post-traumatic stress disorder.  

2.  Entitlement to an effective date prior to November 20, 
2006 for a 50 percent evaluation for post-traumatic stress 
disorder.  

3.  Entitlement to an increased initial evaluation for 
service-connected post-traumatic stress disorder, evaluated 
as 30 percent disabling prior to November 20, 2006, and as 50 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In July 2005, the RO granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling, and assigned an effective date for service 
connection of March 1, 2004.  The veteran appealed the issues 
of entitlement to an effective date prior to March 1, 2004, 
for service connection, and entitlement to an increased 
initial evaluation.  

In January 2007, the RO increased the veteran's evaluation 
for PTSD to 50 percent, and assigned an effective date of 
November 20, 2006 for the 50 percent evaluation.  The veteran 
has appealed the issue of entitlement to an effective date 
prior to November 20, 2006 for the 50 percent evaluation.  

In October 2007, the veteran stated that he desired a 
videoconference hearing before a Veterans Law Judge.  See 
report of contact (VAF 119) dated in October 2007.  A hearing 
was scheduled for December 2008.  However, in December 2008 
the veteran has stated that he wishes to withdraw his request 
for a hearing, delaying the adjudication.  See 38 C.F.R. 
§ 20.702(e) (2008).  Accordingly, the Board will proceed 
without further delay.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2008).  In this case, the claims files contain 
evidence of unemployability due to psychiatric symptoms.  See 
August 2005 statement from L.A.K., LNHA (VA employee); 
November 2006 VA PTSD examination report; see also veteran's 
statement, received in March 2007.  Therefore, the raised 
TDIU claim is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously stated, in July 2005, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling, and 
assigned an effective date for service connection of March 1, 
2004.  The veteran filed a timely Notice of Disagreement as 
to the issue of entitlement to an effective date prior to 
March 1, 2004, for service connection for PTSD.  See 
veteran's Notice of Disagreement, received in September 2005.  
His representative has continued to argue this issue.  See 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), dated in October 2008; Informal Hearing 
Presentation, dated in December 2008.  

However, a review of the January 2007 statement of the case, 
and the supplemental statements of the case dated in October 
2007 and June 2008, shows that the RO did not include this 
issue.  Therefore, a remand is required in order for the RO 
to issue a statement of the case on the issue of entitlement 
to an effective date prior to March 1, 2004, for service 
connection for PTSD.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The issues of entitlement to an effective date prior to 
November 20, 2006 for a 50 percent evaluation for PTSD, and 
entitlement to an increased initial evaluation for PTSD, are 
inextricably intertwined with the claim for an effective date 
prior to March 1, 2004, for service connection for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined when a decision concerning one could 
have a significant impact on the other, thus rendering the 
adjudication of the latter prior to adjudication of the 
former meaningless and non- final).  Accordingly, 
adjudication of these claims must be deferred until after 
there has been adjudication of the claim for an effective 
date prior to March 1, 2004, for service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a statement of the case on the 
issue of entitlement to an effective date 
prior to March 1, 2004, for service 
connection for PTSD.  Only if the veteran 
submits a timely substantive appeal 
should this issue be referred back to the 
Board for appellate review.  

2.  Upon perfection of an appeal of the 
issue discussed in the first paragraph of 
this Remand, or upon expiration of the 
appeal period, as appropriate, 
readjudicate the issues of entitlement to 
an effective date prior to November 20, 
2006 for a 50 percent evaluation for 
PTSD, and entitlement to an increased 
initial evaluation for PTSD.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


